Hinman, J.
The only question now remaining for our decision, in this case, is, whether the will of Mr. Moore gives to his widow one-half of the income of certain trust property; or, whether she takes only a share in it, equal to a share of one of her children. [The judge giving the opinion of the court here stated the clause of the will under which the question was raised.]
We are of opinion, that these words give to the wife only an equal share with one of the children. The words, “ wife and children” are used merely as descriptive of the persons who are to take shares in this income; and we see nothing in the clause itself, nor in the connexion in which it stands, to show, that any other than the natural import of the words, “ divide the same equally between my said wife and said children,” is to be given.
It seems to be admitted, that the authorities sanction this construction ; particularly the leading case of Blackler v. Webb, 2 P. Wms. 385, But it is said, “ that this will yield to a faint glimpse of a different intention.” This may be so ; but we do not find, in this will, any such different intention. The mere fact, that there were four children, and therefore, that the wife’s share is only one-fifth of the property, is wholly insufficient for this purpose. Any weight given to this fact, would be rather looking away from the testator’s will to the situation of his family, and endeavouring to construe the words used, in reference to what might be supposed to have been a proper disposition of his estate. We do not feel authorized to do this; and there does not seem to be any such ambiguity as to require it. The words of the will appear to be sensible, in themselves ; and they are not insensible, with reference to his family, or any extrinsic circumstance. Where this is so, we can only say what is the meaning of the words used.
*127The question raised, in regard to whether certain articles belong to the widow, under the clause in the will giving her " all the furniture of every kind,” having been settled by the agreement of the parties, requires no further notice.
We advise the superior court, that Mrs. Moore takes, under the will of her husband, such share of the income of the trust property as is equal to a share of one of the testator’s children.
In this opinion the other judges concurred.
Judgment for plaintiffs.